1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   SHLOMI MOSHE,                              Case No. 2:18-cv-09238-RGK-GJS
12                   Plaintiff,                 STIPULATED PROTECTIVE
                                                ORDER
13   v.
14   TAPIN2, INC., a Delaware
     corporation; ANTHONY
15   CHRISTOPOULOS, an individual;
     JORDAN SYMS, an individual;
16   DAVID RONE, an individual; BRAD
     COSTELLO, an individual; MICHAEL
17   WARGOTZ, an individual; and DOES
     1 through 10, inclusive,
18
                     Defendants.
19
20
21   1.    A. PURPOSES AND LIMITATIONS
22         Discovery in this action is likely to involve production of confidential,
23   proprietary or private information for which special protection from public
24   disclosure and from use for any purpose other than prosecuting this litigation may
25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26   enter the following Stipulated Protective Order. The parties acknowledge that this
27   Order does not confer blanket protections on all disclosures or responses to
28   discovery and that the protection it affords from public disclosure and use extends
                                                                STIPULATED PROTECTIVE ORDER
                                               1                      NO. 2:18-CV-09238-RGK-GJS
1    only to the limited information or items that are entitled to confidential treatment
2    under the applicable legal principles.
3           B. GOOD CAUSE STATEMENT
4           This action is likely to involve confidential information including trade
5    secrets, business strategies, customer and pricing lists and other valuable research,
6    development, commercial, financial, technical and/or proprietary information for
7    which special protection from public disclosure and from use for any purpose other
8    than the litigation of this action is warranted. Such confidential and proprietary
9    materials and information consist of, among other things, confidential business or
10   financial information, information regarding confidential business practices, or
11   other confidential research, development, or commercial information (including
12   information implicating privacy rights of third parties), information otherwise
13   generally unavailable to the public, or which may be privileged or otherwise
14   protected from disclosure under state or federal statutes, court rules, case decisions,
15   or common law. In addition, the action may involve confidential customer
16   information that may be subject to non-disclosure by prior agreement.
17   Further, the action is also likely to involve the personal financial and identifying
18   information of individuals, including but not limited to TapIn2’s current and former
19   employees, members of the Company’s Board of Directors, shareholders, and other
20   third parties. Unrestricted disclosure of such may violate these individuals’ privacy
21   interests.
22          Accordingly, to expedite the flow of information, to facilitate the prompt
23   resolution of disputes over confidentiality of discovery materials, to adequately
24   protect information the parties are entitled to keep confidential, to ensure that the
25   parties are permitted reasonable necessary uses of such material in preparation for
26   and in the conduct of trial, to address their handling at the end of the litigation, and
27   serve the ends of justice, a protective order for such information is justified in this
28   matter. It is the intent of the parties that information will not be designated as
                                                                   STIPULATED PROTECTIVE ORDER
                                                 2                       NO. 2:18-CV-09238-RGK-GJS
1    confidential for tactical reasons and that nothing be so designated without a good
2    faith belief that it has been maintained in a confidential, n on-public manner, and
3    there is good cause why it should not be part of the public record of this case.
4          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
5          The parties further acknowledge, as set forth in Section 12.3, below, that this
6    Stipulated Protective Order does not entitle them to file confidential information
7    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
8    and the standards that will be applied when a party seeks permission from the court
9    to file material under seal.
10         There is a strong presumption that the public has a right of access to judicial
11   proceedings and records in civil cases. In connection with non-dispositive motions,
12   good cause must be shown to support a filing under seal. See Kamakana v. City
13   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
14   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
15   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
16   orders require good cause showing), and a specific showing of good cause or
17   compelling reasons with proper evidentiary support and legal justification, must be
18   made with respect to Protected Material that a party seeks to file under seal. The
19   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
20   does not—without the submission of competent evidence by declaration,
21   establishing that the material sought to be filed under seal qualifies as confidential,
22   privileged, or otherwise protectable—constitute good cause.
23         Further, if a party requests sealing related to a dispositive motion or trial,
24   then compelling reasons, not only good cause, for the sealing must be shown, and
25   the relief sought shall be narrowly tailored to serve the specific interest to be
26   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
27   2010). For each item or type of information, document, or thing sought to be filed
28   or introduced under seal in connection with a dispositive motion or trial, the party
                                                                  STIPULATED PROTECTIVE ORDER
                                                3                       NO. 2:18-CV-09238-RGK-GJS
1    seeking protection must articulate compelling reasons, supported by specific facts
2    and legal justification, for the requested sealing order. Again, competent evidence
3    supporting the application to file documents under seal must be provided by
4    declaration.
5           Any document that is not confidential, privileged, or otherwise protectable in
6    its entirety will not be filed under seal if the confidential portions can be redacted.
7    If documents can be redacted, then a redacted version for public viewing, omitting
8    only the confidential, privileged, or otherwise protectable portions of the document,
9    shall be filed. Any application that seeks to file documents under seal in their
10   entirety should include an explanation of why redaction is not feasible.
11   2.     DEFINITIONS
12          2.1     Action: Shlomi Moshe v. TapIn2, Inc. et al., Case No. 18-cv-09238-
13   RGK-GJS (C.D. Cal.).
14          2.2     Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          2.5     Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25          2.6     Disclosure or Discovery Material: all items or information, regardless
26   of the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced
28   or generated in disclosures or responses to discovery in this matter.
                                                                   STIPULATED PROTECTIVE ORDER
                                                 4                       NO. 2:18-CV-09238-RGK-GJS
1          2.7    Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as
3    an expert witness or as a consultant in this Action.
4          2.8    House Counsel: attorneys who are employees of a party to this Action.
5    House Counsel does not include Outside Counsel of Record or any other outside
6    counsel.
7          2.9    Non-Party: any natural person, partnership, corporation, association or
8    other legal entity not named as a Party to this action.
9          2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   that has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   3.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also (1) any information copied or
                                                                 STIPULATED PROTECTIVE ORDER
                                                5                      NO. 2:18-CV-09238-RGK-GJS
1    extracted from Protected Material; (2) all copies, excerpts, summaries, or
2    compilations of Protected Material; and (3) any testimony, conversations, or
3    presentations by Parties or their Counsel that might reveal Protected Material.
4          Any use of Protected Material at trial shall be governed by the orders of the
5    trial judge. This Order does not govern the use of Protected Material at trial.
6    4.    DURATION
7          FINAL DISPOSITION of the action is defined as the conclusion of any
8    appellate proceedings, or, if no appeal is taken, when the time for filing of an
9    appeal has run. Except as set forth below, the terms of this protective order apply
10   through FINAL DISPOSITION of the action. The parties may stipulate that they
11   will be contractually bound by the terms of this agreement beyond FINAL
12   DISPOSITION, but will have to file a separate action for enforcement of the
13   agreement once all proceedings in this case are complete.
14         Once a case proceeds to trial, information that was designated as
15   CONFIDENTIAL or maintained pursuant to this protective order used or
16   introduced as an exhibit at trial becomes public and will be presumptively available
17   to all members of the public, including the press, unless compelling reasons
18   supported by specific factual findings to proceed otherwise are made to the trial
19   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
20   “good cause” showing for sealing documents produced in discovery from
21   “compelling reasons” standard when merits-related documents are part of court
22   record). Accordingly, for such materials, the terms of this protective order do not
23   extend beyond the commencement of the trial.
24   5.    DESIGNATING PROTECTED MATERIAL
25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
26   Each Party or Non-Party that designates information or items for protection under
27   this Order must take care to limit any such designation to specific material that
28   qualifies under the appropriate standards. The Designating Party must designate for
                                                                 STIPULATED PROTECTIVE ORDER
                                                6                      NO. 2:18-CV-09238-RGK-GJS
1    protection only those parts of material, documents, items or oral or written
2    communications that qualify so that other portions of the material, documents,
3    items or communications for which protection is not warranted are not swept
4    unjustifiably within the ambit of this Order.
5          Mass, indiscriminate or routinized designations are prohibited. Designations
6    that are shown to be clearly unjustified or that have been made for an improper
7    purpose (e.g., to unnecessarily encumber the case development process or to
8    impose unnecessary expenses and burdens on other parties) may expose the
9    Designating Party to sanctions.
10         If it comes to a Designating Party’s attention that information or items that it
11   designated for protection do not qualify for protection, that Designating Party must
12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
13         5.2      Manner and Timing of Designations. Except as otherwise provided in
14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
16   under this Order must be clearly so designated before the material is disclosed or
17   produced.
18         Designation in conformity with this Order requires:
19               (a) for information in documentary form (e.g., paper or electronic
20   documents, but excluding transcripts of depositions or other pretrial or trial
21   proceedings), that the Producing Party affix at a minimum, the legend
22   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
23   contains protected material. If only a portion of the material on a page qualifies for
24   protection, the Producing Party also must clearly identify the protected portion(s)
25   (e.g., by making appropriate markings in the margins).
26         A Party or Non-Party that makes original documents available for inspection
27   need not designate them for protection until after the inspecting Party has indicated
28   which documents it would like copied and produced. During the inspection and
                                                                 STIPULATED PROTECTIVE ORDER
                                                7                      NO. 2:18-CV-09238-RGK-GJS
1    before the designation, all of the material made available for inspection shall be
2    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
3    documents it wants copied and produced, the Producing Party must determine
4    which documents, or portions thereof, qualify for protection under this Order.
5    Then, before producing the specified documents, the Producing Party must affix the
6    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
7    portion of the material on a page qualifies for protection, the Producing Party also
8    must clearly identify the protected portion(s) (e.g., by making appropriate markings
9    in the margins).
10               (b) for testimony given in depositions, that the Designating Party
11   identifies the Disclosure or Discovery Material on the record, before the close of
12   the deposition all protected testimony.
13               (c) for information produced in some form other than documentary and
14   for any other tangible items, that the Producing Party affix in a prominent place on
15   the exterior of the container or containers in which the information is stored the
16   legend “CONFIDENTIAL.” If only a portion or portions of the information
17   warrants protection, the Producing Party, to the extent practicable, shall identify the
18   protected portion(s).
19         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
20   failure to designate qualified information or items does not, standing alone, waive
21   the Designating Party’s right to secure protection under this Order for such
22   material. Upon timely correction of a designation, the Receiving Party must make
23   reasonable efforts to assure that the material is treated in accordance with the
24   provisions of this Order.
25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time that is consistent with the Court’s
28   Scheduling Order.
                                                                  STIPULATED PROTECTIVE ORDER
                                                 8                      NO. 2:18-CV-09238-RGK-GJS
1          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
2    resolution process under Local Rule 37.1 et seq.
3          6.3      The burden of persuasion in any such challenge proceeding shall be on
4    the Designating Party. Frivolous challenges, and those made for an improper
5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
6    parties) may expose the Challenging Party to sanctions. Unless the Designating
7    Party has waived or withdrawn the confidentiality designation, all parties shall
8    continue to afford the material in question the level of protection to which it is
9    entitled under the Producing Party’s designation until the Court rules on the
10   challenge.7. ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1      Basic Principles. A Receiving Party may use Protected Material that is
12   disclosed or produced by another Party or by a Non-Party in connection with this
13   Action only for prosecuting, defending or attempting to settle this Action. Such
14   Protected Material may be disclosed only to the categories of persons and under the
15   conditions described in this Order. When the Action has been terminated, a
16   Receiving Party must comply with the provisions of section 13 below (FINAL
17   DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
22   otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated
24   “CONFIDENTIAL” only to:
25               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
26   well as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28               (b) the officers, directors, and employees (including House Counsel) of
                                                                  STIPULATED PROTECTIVE ORDER
                                                9                       NO. 2:18-CV-09238-RGK-GJS
1    the Receiving Party to whom disclosure is reasonably necessary for this Action;
2             (c) Experts (as defined in this Order) of the Receiving Party to whom
3    disclosure is reasonably necessary for this Action and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5             (d) the court and its personnel;
6             (e) court reporters and their staff;
7             (f) professional jury or trial consultants, mock jurors, and Professional
8    Vendors to whom disclosure is reasonably necessary for this Action and who have
9    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10            (g) the author or recipient of a document containing the information or a
11   custodian or other person who otherwise possessed or knew the information;
12            (h) during their depositions, witnesses, and attorneys for witnesses, in the
13   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
14   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
15   will not be permitted to keep any confidential information unless they sign the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
17   agreed by the Designating Party or ordered by the court. Pages of transcribed
18   deposition testimony or exhibits to depositions that reveal Protected Material may
19   be separately bound by the court reporter and may not be disclosed to anyone
20   except as permitted under this Stipulated Protective Order; and
21            (i) any mediator or settlement officer, and their supporting personnel,
22   mutually agreed upon by any of the parties engaged in settlement discussions.
23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24         IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation
26   that compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28            (a) promptly notify in writing the Designating Party. Such notification
                                                                 STIPULATED PROTECTIVE ORDER
                                                 10                    NO. 2:18-CV-09238-RGK-GJS
1    shall include a copy of the subpoena or court order;
2              (b) promptly notify in writing the party who caused the subpoena or order
3    to issue in the other litigation that some or all of the material covered by the
4    subpoena or order is subject to this Protective Order. Such notification shall
5    include a copy of this Stipulated Protective Order; and
6              (c) cooperate with respect to all reasonable procedures sought to be
7    pursued by the Designating Party whose Protected Material may be affected.
8          If the Designating Party timely seeks a protective order, the Party served with
9    the subpoena or court order shall not produce any information designated in this
10   action as “CONFIDENTIAL” before a determination by the court from which the
11   subpoena or order issued, unless the Party has obtained the Designating Party’s
12   permission. The Designating Party shall bear the burden and expense of seeking
13   protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action
15   to disobey a lawful directive from another court.
16   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17         PRODUCED IN THIS LITIGATION
18             (a) The terms of this Order are applicable to information produced by a
19   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
20   produced by Non-Parties in connection with this litigation is protected by the
21   remedies and relief provided by this Order. Nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23             (b) In the event that a Party is required, by a valid discovery request, to
24   produce a Non-Party’s confidential information in its possession, and the Party is
25   subject to an agreement with the Non-Party not to produce the Non-Party’s
26   confidential information, then the Party shall:
27                (1) promptly notify in writing the Requesting Party and the Non-Party
28   that some or all of the information requested is subject to a confidentiality
                                                                  STIPULATED PROTECTIVE ORDER
                                                11                      NO. 2:18-CV-09238-RGK-GJS
1    agreement with a Non-Party;
2                 (2) promptly provide the Non-Party with a copy of the Stipulated
3    Protective Order in this Action, the relevant discovery request(s), and a reasonably
4    specific description of the information requested; and
5                 (3) make the information requested available for inspection by the
6    Non-Party, if requested.
7              (c) If the Non-Party fails to seek a protective order from this court within
8    14 days of receiving the notice and accompanying information, the Receiving Party
9    may produce the Non-Party’s confidential information responsive to the discovery
10   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
11   not produce any information in its possession or control that is subject to the
12   confidentiality agreement with the Non-Party before a determination by the court.
13   Absent a court order to the contrary, the Non-Party shall bear the burden and
14   expense of seeking protection in this court of its Protected Material.
15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best
20   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
21   person or persons to whom unauthorized disclosures were made of all the terms of
22   this Order, and (d) request such person or persons to execute the “Acknowledgment
23   and Agreement to Be Bound” that is attached hereto as Exhibit A.
24   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25         PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other
28   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                 STIPULATED PROTECTIVE ORDER
                                               12                      NO. 2:18-CV-09238-RGK-GJS
1    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
2    whatever procedure may be established in an e-discovery order that provides for
3    production without prior privilege review. Pursuant to Federal Rule of Evidence
4    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
5    of a communication or information covered by the attorney-client privilege or work
6    product protection, the parties may incorporate their agreement in the stipulated
7    protective order submitted to the court.
8    12.   MISCELLANEOUS
9          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10   person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12   Protective Order, no Party waives any right it otherwise would have to object to
13   disclosing or producing any information or item on any ground not addressed in
14   this Stipulated Protective Order. Similarly, no Party waives any right to object on
15   any ground to use in evidence of any of the material covered by this Protective
16   Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Local Civil Rule 79-5. Protected Material
19   may only be filed under seal pursuant to a court order authorizing the sealing of the
20   specific Protected Material at issue. If a Party’s request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information
22   in the public record unless otherwise instructed by the court.
23   13.   FINAL DISPOSITION
24         After the final disposition of this Action, as defined in paragraph 4, within 60
25   days of a written request by the Designating Party, each Receiving Party must
26   return all Protected Material to the Producing Party or destroy such material. As
27   used in this subdivision, “all Protected Material” includes all copies, abstracts,
28   compilations, summaries, and any other format reproducing or capturing any of the
                                                                   STIPULATED PROTECTIVE ORDER
                                                13                       NO. 2:18-CV-09238-RGK-GJS
1    Protected Material. Whether the Protected Material is returned or destroyed, the
2    Receiving Party must submit a written certification to the Producing Party (and, if
3    not the same person or entity, to the Designating Party) by the 60 day deadline that
4    (1) identifies (by category, where appropriate) all the Protected Material that was
5    returned or destroyed and (2) affirms that the Receiving Party has not retained any
6    copies, abstracts, compilations, summaries or any other format reproducing or
7    capturing any of the Protected Material. Notwithstanding this provision, Counsel
8    are entitled to retain an archival copy of all pleadings, motion papers, trial,
9    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
10   and trial exhibits, expert reports, attorney work product, and consultant and expert
11   work product, even if such materials contain Protected Material. Any such archival
12   copies that contain or constitute Protected Material remain subject to this Protective
13   Order as set forth in Section 4 (DURATION).
14   14.   VIOLATION
15         Any violation of this Order may be punished by appropriate measures
16   including, without limitation, contempt proceedings and/or monetary sanctions.
17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18   DATED: August 7, 2019
                                             NOVIAN & NOVIAN, LLP
19
20                                           By: __/s/ Farhad Novian________________
                                                 FARHAD NOVIAN
21                                               J. NICOLAS ANWANDTER
                                                 Attorneys for Plaintiff
22
     DATED: August 7, 2019
23                                           ROPERS MAJESKI KOHN & BENTLEY
24                                           By: ___/s/ Nicole S. Healy_______________
                                                 TODD A. ROBERTS
25                                               NICOLE S. HEALY
                                                 EDWIN E. BARNES
26                                               Attorneys for Defendants
                                                 TAPIN2, INC., ANTHONY
27                                               CHRISTOPOULOS, JORDAN SYMS,
                                                 DAVID RONE, BRAD COSTELLO,
28                                               and MICHAEL WARGOTZ
                                                                  STIPULATED PROTECTIVE ORDER
                                                14                      NO. 2:18-CV-09238-RGK-GJS
1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
2
     DATED: August 22, 2019
3
4
5
     __________________________________
6    GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               STIPULATED PROTECTIVE ORDER
                                    15               NO. 2:18-CV-09238-RGK-GJS
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of Shlomi Moshe v. TapIn2, Inc. et al., Case No. 18-cv-09238-
8    RGK-GJS (C.D. Cal.). I agree to comply with and to be bound by all the terms of
9    this Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of
17   this action. I hereby appoint __________________________ [print or type full
18   name] of _______________________________________ [print or type full
19   address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26
27
28
                                                                  STIPULATED PROTECTIVE ORDER
                                                16                      NO. 2:18-CV-09238-RGK-GJS
